DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claim 1, 2, 4-7, 8, 10-14, and 16-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchal et al. (US Publication No. 20190373523) in view of Agarwal et al. (US Publication No. 20180049275) and further in view of Mathew (US Publication No. 20150341947).

As to claims 1 and 7, Panchal teaches a method for providing dual connectivity between different Radio Access Technologies (RATs) (fig. 1, pp0014, Dual connectivity solutions are employed when end devices (e.g., user equipment) can connect to different RAT types simultaneously), comprising: anchoring a User Equipment (UE) at a first RAT base station in a first RAT core (fig. 1, pp0023, pp0025, end device 110 maintaining data exchanges with core network 140 within the confines of the selected cell (e.g., associated with one of eNBs 125)); using a second RAT base station to supplement the first RAT core (fig. 1, pp0022, pp0020, mobile device having multiple coverage mode capabilities, and thus the capability to communicate simultaneously with different wireless stations (e.g., eNB 125, gNB 135, etc.) using different wireless channels (e.g., channels 170) corresponding to the different RANs (e.g., E-UTRAN 120 and 5G NR RAN 130)); providing dual connectivity between the first RAT and the second RAT (fig. 1, pp0014, pp0019, Wireless channels 170 may correspond, for example, to physical layer protocols in accordance with different RAT types and channels 170 may be used to provide communications to/from end device 110 using dual-connectivity with different bearers). However fails to explicitly mention virtualizing, by a HetNet Gateway 
In an analogous field of endeavor, Agarwal teaches the concept of virtualizing, by a HetNet Gateway (HNG), a UE connection to a core network and allowing the first base station to appear as any of a third generation (3G) RAT or a fourth generation (4G) RAT (fig. 3, fig. 2, pp0050, convergence gateway may be configured to virtualize the nodeB toward the core networkpp0059, pp0063, and pp0064, combining visibility at the convergence gateway across 3G, LTE, and Wi-Fi). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Panchal with the teachings of Agarwal to achieve the goal of efficiently and reliably reducing cost and complexity in a communication network (Agarwal, pp0028). However, they fail to explicitly mention allowing the second base station to appear as a second generation (2G) RAT, a 3G RAT, and a 4G RAT.
In an analogous field of endeavor, Mathew teaches the concept of a transceiver emulating different RATs in a communication system i.e. teaches allowing the second base station to appear as a second generation (2G) RAT, a 3G RAT, and a 4G RAT (fig. 1, pp0034, emulate base stations using RATs such as but not limited to GSM (2G), GPRS (2.5G), WCDMA (3G) and LTE (4G) and pp0052). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Panchal and Agarwal with the teachings of Mathew to achieve the goal of efficiently and reliably providing a system to reduce Mathew, pp0004).
As to claims 2, 8, and 14, Panchal in view of Agarwal and Mathew teaches the limitations of the independent claims as discussed above. Panchal further teaches wherein anchoring a UE at a first RAT core includes anchoring the UE at one of a 2G core, 3G core or a 4G core (fig. 1, pp0023, pp0024, core network 140 may include the core part of an LTE network, an LTE-A network, a 5G network, a legacy network, and so forth), and wherein the second RAT base station is a 5G gNB (fig. 1, #135).  
As to claims 4, 10, and 16, Panchal in view of Agarwal and Mathew teaches the limitations of the independent claims as discussed above. However fails to teach further comprising enabling local breakout of typical user traffic.  
In an analogous field of endeavor, Agarwal teaches enabling local breakout of typical user traffic (fig. 2, fig. 3, pp0007, pp0012, user data flows to either an outbound 
S1 interface or an outbound local breakout IP interface). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Panchal with the teachings of Agarwal to achieve the goal of efficiently and reliably reducing cost and complexity in a communication network (Agarwal, pp0028). 
As to claims 5, 11, and 17, Panchal in view of Agarwal and Mathew teaches the limitations of the independent claims as discussed above. Panchal further teaches that dual connectivity solutions are employed when end devices (e.g., user equipment) can connect to different RAT types simultaneously. For example, wireless channel 170-1 see, pp0019). However Panchal fails to explicitly mention that wherein the first RAT is 3G and the second RAT is 4G.  
In an analogous field of endeavor, Agarwal teaches wherein the first RAT is 3G and the second RAT is 4G (fig. 1, pp0039, different wireless access technologies supported by wireless clients, and pp0031). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Panchal with the teachings of Agarwal to achieve the goal of efficiently and reliably reducing cost and complexity in a communication network (Agarwal, pp0028).
As to claims 6, 12, and 18, Panchal in view of Agarwal and Mathew teaches the limitations of the independent claims as discussed above. Panchal further teaches wherein the the second RAT is 3G or 5G (fig. 1, #130). Panchal further discussed that dual connectivity solutions are employed when end devices (e.g., user equipment) can connect to different RAT types simultaneously. For example, wireless channel 170-1 may correspond to physical layer protocols for 4G RAN standards (e.g., 3GPP standards for 4G air interfaces, etc.), while wireless channel 170-2 may correspond to physical layer protocols for 5G New Radio standards (e.g., 3GPP standards for 5G air interfaces, etc.) (see, pp0019). However, Panchal fails to explicitly mention that wherein the first RAT is 2G.  
In an analogous field of endeavor, Agarwal teaches wherein the first RAT is 2G (fig. 1, pp0039, different wireless access technologies supported by wireless clients, and pp0031). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Panchal with the teachings of Agarwal to achieve the goal of efficiently and reliably reducing cost and complexity in a communication network (Agarwal, pp0028).
As to claim 13, Panchal in view of Agarwal and Mathew teaches a system for providing dual connectivity between different Radio Access Technologies (RATs) (fig. 1, pp0014, Dual connectivity solutions are employed when end devices (e.g., user equipment) can connect to different RAT types simultaneously), comprising: a HetNet gateway (HNG) (fig. 1, #150, pp0024, gateway); a first base station in a first RAT in communication with the HNG (fig. 1, pp0023, pp0025, end device 110 maintaining data exchanges with core network 140 within the confines of the selected cell (e.g., associated with one of eNBs 125)); a second base station in a second RAT in communication with the HNG and the first base station (fig. 1, pp0022, pp0020, mobile device having multiple coverage mode capabilities, and thus the capability to communicate simultaneously with different wireless stations (e.g., eNB 125, gNB 135, etc.) using different wireless channels (e.g., channels 170) corresponding to the different RANs (e.g., E-UTRAN 120 and 5G NR RAN 130)); a User Equipment (UE) in communication with the first base station and the second base station (fig. 1, pp0022, pp0020, mobile device having multiple coverage mode capabilities, and thus the capability to communicate simultaneously with different wireless stations (e.g., eNB 125, gNB 135, etc.) using different wireless channels (e.g., channels 170) corresponding to the different RANs (e.g., E-UTRAN 120 and 5G NR RAN 130)); wherein the UE is anchored at the first RAT base station in the first RAT core (fig. 1, pp0023, pp0025, end device 110 maintaining data exchanges with core network 140 within the confines of the selected cell (e.g., associated with one of eNBs 125)); wherein the second RAT base station supplement the first RAT core (fig. 1, pp0022, pp0020, mobile device having multiple coverage mode capabilities, and thus the capability to communicate simultaneously with different wireless stations (e.g., eNB 125, gNB 135, etc.) using different wireless channels (e.g., channels 170) corresponding to the different RANs (e.g., E-UTRAN 120 and 5G NR RAN 130)); and wherein dual connectivity is provided between the first RAT and the second RAT (fig. 1, pp0014, pp0019, Wireless channels 170 may correspond, for example, to physical layer protocols in accordance with different RAT types and channels 170 may be used to provide communications to/from end device 110 using dual-connectivity with different bearers). However fails to explicitly mention virtualizing, by a HetNet Gateway (HNG), a UE connection to a core network and allowing the first base station to appear as any of a third generation (3G) RAT or a fourth generation (4G) RAT, and the second base station as a second generation (2G) RAT, a 3G RAT, and a 4G RAT.
In an analogous field of endeavor, Agarwal teaches the concept of virtualizing, by a HetNet Gateway (HNG), a UE connection to a core network and allowing the first base station to appear as any of a third generation (3G) RAT or a fourth generation (4G) RAT (fig. 3, fig. 2, pp0050, convergence gateway may be configured to virtualize the nodeB toward the core networkpp0059, pp0063, and pp0064, combining visibility at the convergence gateway across 3G, LTE, and Wi-Fi). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Panchal with the teachings of Agarwal to achieve the goal of efficiently and reliably reducing cost and complexity in a communication network (Agarwal, pp0028). However, they fail to explicitly mention allowing the second base station to appear as a second generation (2G) RAT, a 3G RAT, and a 4G RAT.
In an analogous field of endeavor, Mathew teaches the concept of a transceiver emulating different RATs in a communication system i.e. teaches allowing the second base station to appear as a second generation (2G) RAT, a 3G RAT, and a 4G RAT (fig. 1, pp0034, emulate base stations using RATs such as but not limited to GSM (2G), GPRS (2.5G), WCDMA (3G) and LTE (4G) and pp0052). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Panchal and Agarwal with the teachings of Mathew to achieve the goal of efficiently and reliably providing a system to reduce time consumed to make a switch between different RATs and thereby lowering costs (Mathew, pp0004).

Claim 3, 9, and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Panchal et al. (US Publication No. 20190373523) in view of Agarwal et al. (US Publication No. 20180049275) and further in view of Mathew (US Publication No. 20150341947) and Rost et al. (US Publication No. 20190159024).

to claims 3, 9, and 15, Panchal in view of Agarwal and Mathew teaches the limitations of the independent claims as discussed above. However Panchal fails to teach wherein anchoring the UE at a 4G core is enhanced using Multi-Operator Core Networks (MOCN).
In an analogous field of endeavor, Rost teaches wherein anchoring the UE at a 4G core is enhanced using Multi-Operator Core Networks (MOCN) (fig. 2, pp0018, pp0046, in MOCN, the eUTRAN is common to several mobile network operators and shared between them). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Panchal, Agarwal, and Mathew with the teachings of Rost to achieve the goal of efficiently improving connectivity (or coverage), robustness (or frame errors), throughput, latency, mobility pattern, and/or number of connected devices. Each use case may require different technologies in order to satisfy the demands of one or multiple UEs (Rost, pp0004).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885. The examiner can normally be reached M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645